DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions.

Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

3.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claim(s) 1-3, 5, 6, 8-13, 15, 16, and 18-20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Barnes, Jr. (US 8,417,258 B2) in view of Linn (US 7,099,773 B2).

	Regarding claims 1 and 11, Barnes, Jr. discloses a navigation system (i.e. multi-function communications device 101 - Col. 4, lines 11, 12) and computer-implemented method for generating navigation information comprising: 
	a graphical user interface configured for receiving input (i.e. device 101 includes a plurality of user input devices 165 – Col. 4, lines 48, 49) and displaying content (i.e. device 101 also includes a plurality of output devices such as one or more displays 175 – Col. 4, lines 56-59); and 
	a processor for executing a search engine to provide search query results (i.e. vender computer systems (VCSs) receive and process their respective requests, including interpreting the requests and searching a database for the information based on those requests – Col. 32, lines 15-18), the processor configured to: 
	receive, via the graphical user interface, an input for a final destination  based at least in part upon the search query (i.e. the user may already have a reservation with a hotel in which case the user preferably has previously input the destination to the device 101 - Col. 33, lines 27-29), generate a route from a present location to the final destination (i.e. device 101 can also determine the user's intended travel route from the closest point of interest to the user's destination – Col. 27, lines 49-52), initiate a search query (i.e.  device 101 transmits a query signal searching for service, and in response, a connection is made with the service provider – Col. 8, lines 49-51), identify, from a database, at least one intermediary point of interest (POI) based at least in part upon the search query (i.e. the point of interest could simply be identifying all the shopping complexes in the given area; determining the closest point of interest is accomplished by retrieving data of the available points of interest in the given area from a database be stored locally in the device  – Col. 27, lines 44-47; Col. 28, lines 10-17), cause the graphical user interface to display the at least one intermediary POI (i.e. Data presented to the user (e.g., via the display) as a result of the determination may include simply the determined point of interest – Col. 27, lines 55-57), receive, via the graphical user interface, a selection of an intermediary POI of the at least one intermediary POI (i.e. Data presented to the user (e.g., via the display) as a result of the determination may include a list of determined points of interest – Col. 27, lines 55-57), generate/determine an intermediary route to a location of the intermediary POI (i.e. device 101 can 
	Barnes, Jr. does not specifically disclose that the processor is configured to recalculate the route to the final destination based on the location of the intermediary POI.
	However, Linn discloses that user selects one or more items (traffic incidents or POIs) from the list to be removed from the route to the destination. Upon receiving the request from the user regarding the selection of the items to be removed, the display control unit 40 sends the request to the CPU 29 for recalculation of the route to the destination. The CPU 29 calculates and modifies the route to the destination either by recalculating the whole route or only the distance range that includes the selected items (Col. 5, lines 41-50).
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method of Barnes, Jr. to include the features of Linn in order to avoid or omit certain types of traffic data such as a maneuver type, traffic incident type, and point of interest type in order to accommodate the needs of the user in obtaining a calculated route to the destination. 

	Regarding claims 2 and 12, Barnes, Jr. in view of Linn disclose the navigation system and method of claims 1 and 11 in the rejection above. 
	Barnes, Jr. further discloses wherein the processor initiates the search query based on the final destination (i.e. device queries the Web Service Registry to find the descriptor to determine how to use the Web Service, wherein the descriptor a WSDL document that describes Web Service function(s), how it communicates, and where it can be found, e.g., an address or destination for communication (Col. 13, lines 14-42).

	Regarding claims 3 and 13, Barnes, Jr. in view of Linn disclose the navigation system and method of claims 1 and 11 in the rejection above. 
	Barnes, Jr. further discloses wherein the at least one intermediary point of interest (POI) is inherently located proximal or distal to the route to the final destination.

	Regarding claims 5 and 15, Barnes, Jr. in view of Linn disclose the navigation system and method of claims 1 and 11 in the rejection above. 
	Barnes, Jr. further discloses wherein the processor identifies the at least one intermediary point of interest (POI) further based on at least one of: 
	a frequency of visits, a day of week, a time of day, historical travel related information, or contextual travel related information (i.e. device 101 determines the closest point of interest in response to a user request, at a particular time, day, and/or date, in response to a user action – Col. 27, lines 29-34).

	Regarding claims 6 and 16, Barnes, Jr. in view of Linn disclose the navigation system and method of claims 1 and 11 in the rejection above. 
	Barnes, Jr. does not disclose wherein to recalculate the route to the final destination, the processor is configured to:
	recalculate the route to the final destination further based on at least one of: 
	traffic information, road construction, a set of preferred routes, or alternative roadway information.
	However, Linn discloses the limitation “the processor is configured to: recalculate the route to the final destination further based on at least one of: traffic information…” by teaching that the user selects one or more items (traffic incidents or POIs) from the list to be removed from the route to the destination. Upon receiving the request from the user regarding the selection of the items to be removed, the display control unit 40 sends the request to the CPU 29 for recalculation of the route to the destination. The CPU 29 calculates and modifies the route to the destination either by recalculating the whole route or only the distance range that includes the selected items (Col. 5, lines 41-50).
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method of Barnes, Jr. to include the features of Linn in order to avoid or omit certain types of traffic data such as a maneuver type, traffic incident type, and point of interest type in order to accommodate the needs of the user in obtaining a calculated route to the destination. 

	Regarding claims 8 and 18, Barnes, Jr. in view of Linn disclose the navigation system and method of claims 1 and 11 in the rejection above. 
	Barnes, Jr. further discloses wherein the processor is further configured to:
		identify a list of results based on the search query, and cause the graphical user interface to display the list of results (i.e. the application  optionally includes the steps of receiving a user input, communicating with the target point of interest based on the user input, and informing the user of the results of the communication; Data presented to the user (e.g., via the display) as a result of the determination may include a list of determined points of interest – Col. 27, lines 13-20, 55-57).

	Regarding claims 9 and 19, Barnes, Jr. in view of Linn disclose the navigation system and method of claims 1 and 11 in the rejection above. 
	Barnes, Jr. further discloses wherein the processor is further configured to:
		identify a set of sub-search categories associated with the list of results, cause the graphical user interface to display a set of sub-search icons corresponding to the set of sub-search categories, and receive, via the graphical user interface, a selection of one of the set of sub-search icons (i.e. The criteria for the point of interest can include any desirable, and/or exclude any undesirable, characteristic. For example, the point of interest could be a vender for a particular product (e.g., a vender for tires); type of vender (e.g., a gas station or restaurant), subcategory of a vender (e.g., a fast food restaurant); vender with a particular product in stock or available (e.g., automobile part vender with a particular part available,), a restaurant with no wait for a table, or a particular vender (e.g., McDonalds.RTM.). In addition, the determination of the point of interest in some instances may include minimal selection criteria. For example, the point of interest could simply be determining the closest a public place (e.g., a restroom or park), identifying all the shopping complexes in the given area, or any other place of interest. The "area" may be any area such as a city, county, state, or facility – Col. 27, lines 34-48).

	Regarding claims 10 and 20, Barnes, Jr. in view of Linn disclose the navigation system and method of claims 1 and 11 in the rejection above. 
	Barnes, Jr. further discloses wherein the processor is further configured to:
refine the list of results according to the selection of the one of the set of sub-search icons, and
cause the graphical user interface to display the list of results that was refined (i.e. the device 101 can find the closest point of interest that meets the first the criteria and then determine whether that point of interest meets second criteria. For example, the software might determine the closest auto parts vender and then query the vender computer system or a third party computer system to determine whether that particular vender offers a particular product and/or has a particular part in stock. Thus, this process includes the steps of determining a first target point of interest satisfying a first criteria, determining whether the first target point of interest satisfies a second criteria, if said first target point of interest does not satisfy said second criteria determining a second target point of interest satisfying the first criteria, determining whether the second target point of interest satisfies the second criteria, and subsequently performing the other steps; it is considered that the results are “refined” when the user selects a different subcategory – Col. 28, lines 41-55).

5.	Claim(s) 4 and 14 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Barnes, Jr. (US 8,417,258 B2) in view of Linn (US 7,099,773 B2) as applied to claims 1-3, 5, 6, 8-13, 15, 16, and 18-20 above, and further in view of Tu (US 6,839,628 B1).

	Regarding claims 4 and 14, Barnes, Jr. in view of Linn disclose the navigation system and method of claims 1 and 11 in the rejection above. 
	Neither Barnes, Jr. nor Linn disclose wherein the at least one intermediary POI comprises a plurality of intermediary POIs, and wherein to cause the graphical user interface to display the at least one intermediary POI comprises:
	prioritize the plurality of intermediary POIs, and cause the graphical user interface to display the plurality of intermediary POIs that were prioritized.
	However, Tu discloses a display apparatus including a means for prioritizing a POI whose distance from the first center is shorter than that of the other POIs (claim 18).
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Barnes, Jr. to include the features of Tu for determining the order of listing the POIs when modified distances of two or more POIs in the consecutive two region circles are identical to one another.

6.	Claim(s) 7 and 17 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Barnes, Jr. (US 8,417,258 B2) in view of Linn (US 7,099,773 B2) as applied to claims 1-3, 5, 6, 8-13, 15, 16, and 18-20 above, and further in view of Dupray (US 2004/0198386 A1).

	Regarding claims 7 and 17, Barnes, Jr. in view of Linn disclose the navigation system and method of claims 1 and 11 in the rejection above. 
	Neither Barnes, Jr. nor Linn disclose wherein the processor is further configured to:
		alter the route to the final destination based on a selected alternative method of transportation.
	However, Dupray discloses that the MS user may be alerted to the deviation and a new route determined dependent upon, e.g., the user's new location, the direction that the user is traveling, and/or the mode of transportation [0066].
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Barnes, Jr. to include the features of Dupray for locating people and/or objects in a cost-effective manner for a variety of situations, especially in emergency, crime situations and mobile commerce.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY P KING whose telephone number is (571)270-7823. The examiner can normally be reached 7am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on 571-272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RODNEY P. KING
Examiner
Art Unit 3664



/KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664